          Case 2:19-cv-00541-DB Document 20 Filed 11/10/20 Page 1 of 2


     BESS M. BREWER, #100364
1    LAW OFFICE OF BESS M. BREWER
     P.O. Box 5088
2    Sacramento, CA 95817
     Telephone: (916) 385-7517
3    besshelena@earthlink.net
     Attorneys for Plaintiff
4                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
5
6
     LINDA KNIGHT                                )       No. 2:19-cv-00541 DB
7                                                )
     Plaintiff,                                  )
8                                                )
                                                 )
9    v.                                          )
                                                 )
10                                               )       STIPULATION AND ORDER APPROVING
     COMMISSIONER OF SSA,                        )       SETTLEMENT OF ATTORNEY FEES
11                                               )       PURSUANT TO THE
                                                 )       EQUAL ACCESS TO
12                                               )       JUSTICE ACT
     Defendant.                                  )
13                                               )
                                                 )
14                                               )
15
16          IT IS HEREBY STIPULATED by and between the parties, through their undersigned
17   counsel, subject to the Court’s approval, that Plaintiff be awarded attorney fees under the Equal
18   Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), in the amount of FIVE THOUSAND SIX
19   HUNDRED FORTY FOUR DOLLARS AND THIRTY SEVEN CENTS ($5,644.37). This amount
20   represents compensation for all legal services rendered on behalf of Plaintiff by counsel in
21   connection with this civil action, in accordance with 28 U.S.C. § 2412(d). After the Court issues an
22   order for EAJA fees and expenses to Plaintiff, the government will consider the matter of Plaintiff’s
23   assignment of EAJA fees and expenses to Plaintiff’s attorney. Pursuant to Astrue v. Ratliff,130 S.Ct.
24   2521 (U.S. June 14, 2010), the ability to honor the assignment will depend on whether the fees and
25   expenses are subject to any offset allowed under the United States Department of the Treasury’s
26   Offset Program.
27
28
         Case 2:19-cv-00541-DB Document 20 Filed 11/10/20 Page 2 of 2



1           Fees and expenses shall be made payable to Plaintiff, but if the Department of the Treasury
2    determines that Plaintiff does not owe a federal debt, then the government shall cause the payment of
3    fees, expenses and costs to be made directly to Bess M. Brewer, pursuant to the assignment executed
4    by Plaintiff. Any payments made shall be delivered to Plaintiff’s counsel.
5           This stipulation constitutes a compromise settlement of Plaintiff's request for EAJA attorney
6    fees and expenses, and does not constitute an admission of liability on the part of Defendant under
7    the EAJA. Payment of the agreed amount shall constitute a complete release from, and bar to, any
8    and all claims that Plaintiff and/or Plaintiff’s counsel may have relating to EAJA attorney fees and
9    expenses in connection with this action.
10          This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security Act
11   attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA.
12
13
     Dated: November 3, 2020                              /s/Bess M. Brewer
14                                                        BESS M. BREWER
                                                          Attorney at Law
15                                                        Attorney for Plaintiff
16
17
     Dated: November 3, 2020                              McGregor W. Scott
18                                                        Acting United States Attorney
19                                                        /s/ Marcelo Llarmo
                                                          MARCELO LLARMO
20                                                        Special Assistant United States Attorney
21                                                     Attorneys for Defendant
                                                   ORDER
22
            Pursuant to the parties’ stipulation, IT IS SO ORDERED.
23
     DATED: November 9, 2020              /S/ DEBORAH BARNES
24
                                          UNITED STATES MAGISTRATE JUDGE
25
26
27
28
